      Case 3:15-cv-00220-CWR-LRA Document 575 Filed 05/28/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


MEAGHIN JORDAN, et al.                                                              PLAINTIFFS


VS.                                            CIVIL ACTION NO. 3:15-cv-00220-CWR-LRA


MAXFIELD & OBERTON HOLDINGS, LLC, et al.
                                                                                  DEFENDANTS



                     NOTICE OF APPEAL TO THE UNITED STATES
                     COURT OF APPEALS FOR THE FIFTH CIRCUIT

       COMES NOW Plaintiffs Meaghin Jordan, individually; Jonathan Jordan, individually, and

Meaghin and Jonathan Jordan on behalf of their minor son, Braylon Jordan, and file this their Notice

of Appeal to the Fifth Circuit, as follows:

                                                 1.

       The Parties appealing this matter are: Plaintiffs Meaghin Jordan, individually; Jonathan

Jordan, individually, and Meaghin and Jonathan Jordan on behalf of their minor son, Braylon Jordan

(“The Jordan Plaintiffs”).

                                                 2.

       The Jordan Plaintiffs appeal from the following opinions, rulings, orders and judgments of

the Court:

       1.      Order dated September 27, 2017 [412];

       2.      Order dated June 18, 2018 [511], Part II, Part III, and Part IV;

       3.      Rule 54(B) Final Judgment dated July 18, 2018 [530];
     Case 3:15-cv-00220-CWR-LRA Document 575 Filed 05/28/19 Page 2 of 2



       4.      All rulings adverse to the Jordan Plaintiffs issued from the bench during trial,

               including but not limited to, in limine rulings, evidentiary rulings, jury instruction

               rulings, and others;

       5.      Order dated March 30, 2019 [569]; and,

       6.      Amended Rule 54(B) Final Judgment dated May 22, 2019 [573].

                                                 3.

       Appeal of the above opinions, rulings, orders and judgments is to the United States Court

of Appeals for the Fifth Circuit.

       DATED this the 28th day of May, 2019.

                                              Respectfully submitted,


                                              s/C. Victor Welsh, III
                                              C. VICTOR WELSH, III

                                    CERTIFICATE OF SERVICE

       I, C. Victor Welsh, III, certify that a true and correct copy of the above pleading has been

served on all counsel through the Court’s electronic filing system on this the 28th day of May, 2019.


                                              /s/ C. Victor Welsh, III
                                              C. VICTOR WELSH, III
COUNSEL FOR PLAINTIFF:

C. VICTOR WELSH, III (MSB# 7107)
cvw@pgrwlaw.com
ANN. R. CHANDLER (MSB# 101519)
achandler@pgrwlaw.com
PITTMAN, GERMANY, ROBERTS & WELSH, L.L.P.
POST OFFICE BOX 22985
JACKSON, MS 39225-2985
(601) 948-6200 - PHONE
(601) 948-6187 - FAX
